SILER, Circuit Judge.
I respectfully dissent, as I do not feel that the plaintiffs stated a cause of action for breach of contract under 29 U.S.C. § 185.
As the majority relates, during the negotiations for a collective bargaining agreement (CBA), Cypress Mountain and Cypress Amax agreed to amend their plan to increase their health and pension benefits to levels similar to those provided in the UMWA 1974 Pension Plan. Thereafter, Cypress Mountain and Cypress Amax prepared amendments to the portion of their pension plan dealing with UMWA-repre-sented employees and submitted them to the UMWA for review and approval. The language of the proposed amendments with respect to disability payments was substantively identical to the corresponding provisions of the UMWA Plan. Accordingly, the UMWA approved the language as consistent with the agreement of the parties.
Although the UMWA asserts that Cypress Mountain and Cypress Amax breached the CBA, its primary complaint is with the pension benefits committee, which administers the pension plan and has made an interpretation that is not in accordance with the UMWA’s interpretation. If the UMWA had wanted the same interpretation as effected by the trustees of the UMWA Pension Plan, then it could have easily included that in the CBA.
The majority correctly quotes the language from International Union, United Auto Workers v. Yard-Man, Inc., 716 F.2d 1476 (6th Cir.1983). However, that case states that we must look first to the explicit language of the agreement to determine, if possible, the intent of the parties. Id. at 1479. Following that decision, I would find that the explicit language of the CBA illustrates that the parties intended for the defendants to continue the Kentucky Mines Pension Plans and for certain amendments to be made with the UMWA’s approval. There is no indication from the language that the parties intended to restrict the benefits committee’s ability to interpret the UMWA Plan language or that there was an understanding that the committee would be required to apply the eligibility standard of the UMWA Plan.
Plaintiffs may have a cause of action under ERISA, 29 U.S.C. § 1132(a)(1)(B), but they have not asserted such a claim in this case. Therefore, I would affirm the decision of the district court in dismissing the case for failure to state a cause of action for a breach of contract under 29 U.S.C. § 185.